DETAILED ACTION
Claim 1-12 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of Co-Pending Application 17/121,5642. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites similar features and limitations as the patented application.

Present Application 17/221,110
Co-Pending Application 17/121,564
1. A computer system and software module to identify real-time user video viewing data to enable sharing of viewing and other information with related users (friends and family) who are by far the most significant influencers of video content viewing, and provide multiple tools to system users to assist and simplify user decisions on what to watch, comprising: 
an application software module comprising computer executable code on the user smartphone or other personal computer device, 
a direct interface between the module and user device's operating system, 
an internet protocol connection between individual user devices and the cloud-based system servers, 
user device internet protocol connections with other users on the system network, 
computer readable database servers for user viewing and system data recording, 
wherein the said software module, said internet protocol connections and databases are configured to: 
use the system software module on user device to automatically identify content being viewed in real-time, 
alternatively, provide on-screen options for users to manually input content identification information, 
augment content title information with related metadata records from other system databases, 
record all viewing and related information by users to computer readable databases, and 
tag all viewing information by content title, user, related users), time and duration of viewing, and other key content descriptors for later computer analysis and immediate communication with other related users on the system network.
1. A computer system and software module to collect real-time user video viewing data leveraging links between related systems users (friends) to create new and different descriptive data types all in real-time, comprising: 
an application software module comprising computer executable code on the user mobile device, 
a direct interface between the module and user device's operating system, 
an internet protocol connection with cloud-based system servers, 
an internet protocol connection to other related users' (friends') devices, 
a computer readable database for user and system data recording, 
wherein the said software module, said internet protocol connections and databases are configured to: 
use system software to identify content being viewed in real-time. 
augment content title information with related metadata records in system database, 
share viewing information across related user groups (friends' groups) 
create comparative viewing indexes between related users (friends) to weight relevance of viewing. 
record all data and data types collected to large-scale computer readable databases, tagged by time, individual user, connected user groups, content title and other key elements for analysis and outputs.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoemake et al. (US 2014/0359647) in view of Harris et al. (US 2020/0389705), and further in view of Dorner (US 11176484).

Claim 1, Shoemake teaches a computer system and software module to identify real-time user video viewing data to enable sharing of viewing and other information with related users (friends and family) who are by far the most significant influencers of video content viewing, and provide multiple tools to system users to assist and simplify user decisions on what to watch (i.e. calculate ratings) (p. 0011), comprising: 
an application software module comprising computer executable code on the user smartphone or other personal computer device (i.e. CRDs) (p. 0011),
 a direct interface between the module (i.e. server) and user device's operating system (p. 0072), 
an internet protocol connection between individual user devices and the cloud-based system servers (i.e. Internet) (p. 0072), 
user device internet protocol connections with other users on the system network (i.e. friends), computer readable database servers for user viewing and system data recording (p. 0134), 
wherein the said software module, said internet protocol connections and databases (130) (fig. 1) are configured to: 
use the system software module on user device to automatically identify content being viewed in real-time (i.e. trending) (p. 0071), 
alternatively, provide on-screen options for users to manually input content identification information (i.e. searching for content) (p. 0069-0070), 
augment content title information (i.e. media content items) with related metadata records (i.e. what users are watching) from other system databases (i.e. at least 155 and 140) (p. 0071, 0087), 
“tag all viewing information by content title (i.e. presented content p. 0011), user (i.e. users monitored p. 0011), related users (i.e. demographic group p. 0134), time and duration of viewing (i.e. duration p. 0019) for later computer analysis and immediate communication with other related users on the system network” (p. 0011).
Shoemake is silent regarding the specific features of:
record all viewing and related information by users to computer readable databases, and use actual viewing times in minutes, percentage of total program run-time viewed, and previous repetitive viewing to produce an estimated individual rating for a particular program;
“tag all viewing information by individual content rating”;
create a sentiment measurement based on monitored communication between users in real time which indicate a positive or negative reaction of content.
Harris teaches the specific features of:
record all viewing and related information by users to computer readable databases, and use actual viewing times in minutes (i.e. consumption time), percentage of total program run-time viewed (i.e. entirety or not), and previous repetitive viewing (i.e. repeating content) to produce an estimated individual rating (i.e. approval rating) for a particular program (p. 0028);
“tag all viewing information by individual content rating” (i.e. captured user behavior synced to the system) (p. 0028-0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided viewer behavior metrics as taught by Harris to the system of Shoemake to allow for calculating a content rating (p. 0028).
Dorner teaches the specific features of:
create a sentiment measurement based on monitored communication between users in real time which indicate a positive or negative reaction of content (i.e. user interaction tracker) (col. 9, lines 3-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a user interaction tracker as taught by Dorner to the system of Shoemake to allow for sentiment analysis (col. 9, lines 3-41).

Claim 2, Shoemake teaches the system software module of claim 1, wherein the said elements are further configured to use on-screen user device prompts to allow users to choose and connect with related users (friends) from whom the user seeks to get and share information on what to watch, including leveraging available friends and contacts list information on user devices (fig. 6b).

Claim 3, Shoemake teaches the computer system and software module of claim 1, wherein the said elements are also configured to communicate current (i.e. trending) (and historical) user viewing information between related user devices on the system (i.e. demographic group), and provide other related program information on system servers including, viewing platforms (i.e. publicly available sources), program schedules (i.e. time intervals) and program details (i.e. genre) derived simultaneously from System metadata servers (p. 0017).

Claim 7, Shoemake teaches the computer system and software module in claim 1, wherein the said elements are augmented by new application software configured to create direct on-network communications options (to allow discussions about programing content) between related users including, voice calls and text messaging, and to monitor and record data from said voice and text communications onto system database servers for later analysis (i.e. recommendations can be sent via text message and Shoemake also envisions monitoring social information to determine trends which is interpreted to include texts) (p. 0012, 0017, 0023).
Claim 10, Shoemake teaches a software implemented method for creating advanced forms of personalized program rankings based on individual user preferences, including rankings tied to user relationships with other users, user demographics, program genres, viewing location, and group versus individual viewing (p. 0011, 0134), comprising the steps of: 
entry of user viewing profiles for one or more alternate types of viewing (i.e. profile for users stores viewing habits) (p. 0043), 
identification of different profiles for different times of day or days of the week (i.e. time of day content is presented, this viewing habits stored for the users profile) (p. 0019, 0102, 0134), 
application by user of other filter options for any or all new viewing profiles already set up (i.e. accessing user profiles by friends) (p. 0137), and 
processing and analysis to create new program ranking lists to be sent to user device(s) and displayed on device screen(s) (i.e. recommendations) (p. 0137).
Shoemake is silent regarding the specific features of:
“wherein different lists of preferred programs are generated for the user based on different viewing profiles”;
“wherein different lists of preferred programs are generated for the user based on the different time dependent profiles”;
produce an estimated rating for a particular program based on actual viewing times in minutes, percentage of total program run-time viewed, and previous repetitive viewing.
Harris teaches the specific feature of:
produce an estimated rating (i.e. approval rating) for a particular program based on actual viewing times in minutes, percentage of total program run-time viewed, and previous repetitive viewing (p. 0028);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided viewer behavior metrics as taught by Harris to the system of Shoemake to allow for calculating a content rating (p. 0028).
Dorner teaches the specific feature of:
“wherein different lists of preferred programs are generated for the user based on different viewing profiles” (i.e. mood profiles) (col. 6, lines 39-56);
“wherein different lists of preferred programs are generated for the user based on the different time dependent profiles” (i.e. mood profile encapsulate time of reactions) (col. 6, lines 39-56);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a user interaction tracker as taught by Dorner to the system of Shoemake to allow for sentiment analysis (col. 9, lines 3-41).

Claim 11, Shoemake is silent regarding the computer system and software module of claim 1, wherein the content is automatically identified using an audio fingerprinting system.
Dorner teaches the computer system and software module of claim 1, wherein the content (i.e. content features) is automatically identified using an audio fingerprinting system (col. 20-21, lines 56-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided audio recognition as taught by Dorner to the system of Shoemake to allow for identifying audio features in content (col. 20-21, lines 56-6).

Claim 12, Shoemake is silent regarding the computer system and software module of claim 1, wherein data reflecting communications between users related to user viewed content is recorded and analyzed using special key-word analysis software to identify and sort communications related to the user viewed content and to produce content sentiment scores.
Dorner teaches the computer system and software module of claim 1, wherein data reflecting communications between users related to user viewed content is recorded and analyzed using special key-word analysis software to identify and sort communications related to the user viewed content and to produce content sentiment scores (i.e. user interaction tracker) (col. 9, lines 3-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a user interaction tracker as taught by Dorner to the system of Shoemake to allow for sentiment analysis (col. 9, lines 3-41).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoemake et al. (US 2014/0359647) in view of Harris et al. (US 2020/0389705).

Claim 9, Shoemake teaches a computer implemented system for collecting and analyzing user viewing data and other related information, whereas the system is further configured to assist and develop real-time program recommendations for specific content by users (p. 0071), comprising: 
wherein the software application is further configured to: 
initiate on-screen prompt for user input if content triggers system defined criteria for the viewing recommendations process (fig. 6A),
display list of suggested recommendation messages for user to check (or enter personal comments) and share with other related users (i.e. mail recommendations) (figs. 6C-6D), 
transmit chosen recommendation messages to any or all selected users via internet protocol network connections on the system (figs. 6C-6D), and 
a process to record recommendations for the specified content on system database servers for subsequent data aggregation and or detailed viewing analysis for users (p. 0017).
Shoemake is silent regarding the specific feature of:
a new software application utilizing artificial intelligence inputs to analyze currently viewed content and produce an estimated individual rating for a particular program based on actual viewing times in minutes, percentage of total program run-time viewed, and previous repetitive viewing.
Harris teaches the specific feature of:
a new software application utilizing artificial intelligence inputs to analyze currently viewed content and produce an estimated individual rating (i.e. approval rating) for a particular program based on actual viewing times in minutes, percentage of total program run-time viewed, and previous repetitive viewing (p. 0028);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided viewer behavior metrics as taught by Harris to the system of Shoemake to allow for calculating a content rating (p. 0028).

Claim 4-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claim 4-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoemake et al. (US 2014/0359647) in view of Johnson et al. (US 2015/0067724), and further in view of Johnson et al. (US 2015/0067724).

Claim 4, Shoemake is not entirely clear in teaching the computer system and software module of claim 1, wherein the said elements are further configured and augmented to compare historical viewing by related users on the system to create related viewing indexes as an aid to users to weigh viewing by related users in determining what to watch, comprising application software to analyze viewing data and compare related users viewing habits, 
wherein the system and application software elements are configured to: 
create related user viewing indexes to weight the similarity of viewing habits of these users and an initial user, 
incorporate comparative indexes against any and all viewed content shared with related users on the system, 
share individual user ratings with related users on the system, and 
record data on the system database servers flagged by user and content identification.
Johnson teaches wherein the said elements are further configured and augmented to compare historical viewing by related users on the system to create related viewing indexes as an aid to users to weigh viewing by related users in determining what to watch (i.e. using ratings) (p. 0075), comprising application software to analyze viewing data and compare related users viewing habits, 
wherein the system and application software elements are configured to: 
create related user viewing indexes (i.e. friends who also watched the media item) to weight the similarity of viewing habits of these users and an initial user (p. 0084-0085), 
incorporate comparative indexes (i.e. comparing viewing habits of friends) against any and all viewed content shared with related users on the system (p. 0084-0085), 
share individual user ratings with related users on the system (fig. 8), and 
record data on the system database servers flagged by user and content identification (i.e. stored data may be obtained) (p. 0084).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided sharing with friends as taught by Johnson to the system of Shoemake to allow for users to recommend programs to each other (p. 0075).

Claim 5, Shoemakes teaches the specific features of:
calculate levels of (individual) user interest in specific content based on factors including, current and historical viewing (i.e. programs monitored), total time watched (i.e. duration) and frequency of viewing (i.e. programs watched) (p. 0011), 
create a system-generated program rating for this video content by different weightings of the key viewing interest factors (p. 0075, 0125).9
Shoemake is not entirely clear in teaching the computer system and software module of claim 1, wherein the said systems are used to develop individualized system generated program ratings, wherein one or more of the said software applications and or server software systems are further configured to: 
search for and retrieve program viewing histories from database servers for individual related users using the content title and associated user(viewer), 
communicate individual user ratings with related users tagged to specific content via internet protocol networks and, 
record content information and ratings on system database servers flagged by user and content title.
Johnson teaches the computer system and software module of claim 1, wherein the said systems are used to develop individualized system generated program ratings, wherein one or more of the said software applications and or server software systems are further configured to: 
search for and retrieve program viewing histories (i.e. feedback) from database servers for individual related users using the content title and associated user(viewer) (p. 0112), 
communicate individual user ratings with related users tagged to specific content via internet protocol networks (figs. 8-9) and, 
record content information and ratings on system database servers flagged by user and content title (i.e. stored data may be obtained) (p. 0084).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided sharing with friends as taught by Johnson to the system of Shoemake to allow for users to recommend programs to each other (p. 0075).

Claim 6, Shoemake is not entirely clear in teaching the computer system and software module as of claim 5, such that the said software applications and systems are further configured to prompt the user to make specific ratings choices for currently viewed programs based on information displayed to the user including, current viewing duration, repeat viewings and other personal preferences, and the system provides options on screen for the user to choose and input such ratings directly, which are likewise tagged to specific content shared with related users.
Johnson teaches the computer system and software module as of claim 5, such that the said software applications and systems are further configured to prompt the user to make specific ratings choices for currently viewed programs based on information displayed to the user (i.e. rate this title) including, current viewing duration (i.e. percentage of viewed), repeat viewings (i.e. number of times) and other personal preferences (i.e. ranking), and the system provides options on screen for the user to choose and input such ratings directly, which are likewise tagged to specific content shared with related users (fig. 4; p. 0113-0114).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided sharing with friends as taught by Johnson to the system of Shoemake to allow for users to recommend programs to each other (p. 0075).

Claim 8, Shoemake teaches a computer implemented system for analyzing communications between users on the system to determine user viewing sentiment based on recorded communications data tied to specific content viewed by one or more related users on the system, comprising: 
artificial intelligence software for detailed analysis and trends in identified program related comments (i.e. monitoring publicly available source of users) (p. 0017), and 
application software to create report outputs and lists for sharing with related users on the system (i.e. recommendations) (p. 0089), 
create indexes for specific content based on sentiment analysis outputs (i.e. trends) (p. 0071).
Shoemake is not entirely clear in teaching the specific features of:
key-word identification software used to identify text message, video and voice communications relating to specific content (programs) being discussed between users and determine a direction (positive or negative) of sentiment toward the content and a level of intensity of the sentiment;
 wherein said systems and software are configured to: 
record all viewing and related information by users to computer readable databases, and use actual viewing times in minutes, percentage of total program run-time viewed, and previous repetitive viewing to produce an estimated individual rating for a particular program;
calculate individual program sentiment measurements (sentiment scores), including sentiment direction (positive or negative) toward the content (programs), and sentiment intensity levels based on monitored communications between users in real-time which indicate a positive or negative reaction to the content;
create rankings of recently viewed content by related users' sentiment levels, 
communicate program sentiment rankings and indexes with other related users via Internet protocol networks tagged to individual content titles viewed, and 
record content related sentiment measurements for individual programs in system database servers.
Harris teaches the specific features of:
wherein said systems and software are configured to: 
record all viewing and related information by users to computer readable databases, and use actual viewing times in minutes (i.e. consumption time), percentage of total program run-time viewed (i.e. entirety or not), and previous repetitive viewing (i.e. repeating content) to produce an estimated individual rating (i.e. approval rating) for a particular program (p. 0028);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided viewer behavior metrics as taught by Harris to the system of Shoemake to allow for calculating a content rating (p. 0028).
Dorner teaches the specific features of:
key-word identification software used to identify text message, video and voice communications relating to specific content (programs) being discussed between users and determine a direction (positive or negative) of sentiment toward the content and a level of intensity of the sentiment (i.e. mining chats) (col. 9, lines 17-28);
calculate individual program sentiment measurements (sentiment scores), including sentiment direction (positive or negative) toward the content (programs), and sentiment intensity levels (i.e. intensity) based on monitored communications between users in real-time which indicate a positive or negative reaction to the content (col. 3, lines 25-53, col. 9, lines 17-28);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a user interaction tracker as taught by Dorner to the system of Shoemake to allow for sentiment analysis (col. 9, lines 3-41).
Johnson teaches the specific features of:
“program sentiment measurements including sentiment direction (positive or negative) (i.e. rating), and frequency of comments (i.e. frequency of recommendation) (p. 0113), 
create rankings of recently viewed content by related users' sentiment levels (i.e. recently watched) (p. 0113, 0123), 
communicate program sentiment rankings and indexes with other related users via Internet protocol networks tagged to individual content titles viewed (fig. 7), and 
record content related sentiment measurements for individual programs in system database servers (i.e. friends seen it or not) (Fig. 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided sharing with friends as taught by Johnson to the system of Shoemake to allow for users to recommend programs to each other (p. 0075).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-12 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11176484 B1	Dorner; Charles Shearer
US 8365213 B1	Orlowski; Robert

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        11/27/2022